NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CHARLES W. COCHRAN,
Claimamf-Appellant,
v. .
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7026 o
Appea1 from the United States Court of Appea1s for
Veterans C1ain1s in case n0. 09-0586, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of the appel1ant’s motion for a 90-
day extension of time, until March 7, 2011, to obtain
counsel, and to file a brief,
IT ls ORDERED THAT:

COCHRAN V. DVA
2
The motion is granted The appellants brief is due
March 7, 2011. No further extensions should be antici-
pated.
FOR THE CoURT
959 1 4 ?9l9 /swan H0rba1y
Date J an Horbaly
cc: Charles W. Cochran
S
Wi1liam J. Gri1naldi, Esq.
Clerk
| ED
u.s. c0un';?lF APPEALs ms
me FE nn c1Rcun
DEC 14 2010
.|AN |{}RBALY
CLERK